Lockett, J.,
concurring and dissenting: I concur with the majority in the result. I dissent from the majority’s determination that under K.S.A. 60-3703 the district court may allow an amended pleading if plaintiff is able to establish there is a probability that the party will prevail on the punitive damages claim at trial. I also dissent from the majority’s conclusion that because K.S.A. 60-3703 states that the trial court may allow the filing of an amended petition claiming punitive damages, the appellate court’s standard of review is whether the trial court abused its discretion.
K.S.A. 60-3703 provides:
*810“No tort claim or reference to a tort claim for punitive damages shall be included in a petition or other pleading unless the court enters an order allowing an amended pleading that includes a claim for punitive damages to be filed. The court may allow the filing of an amended pleading claiming punitive damages on a motion by the party seeking the amended pleading and on the basis of the supporting and opposing affidavits presented that the plaintiffhas established that there is a probability that the plaintiff will prevail on the claim pursuant to K. S.A. 60-209, and amendments thereto.” (Emphasis added.)
K.S.A. 60-209(g), which sets out the requirement for pleading special damages, states:
“When items of special damages are claimed, their nature shall be specifically stated. In actions where exemplary or punitive damages are recoverable, the amended petition shall not state a dollar amount for damages sought to be recovered but shall state whether the amount of damages sought to be recovered is in excess or not in excess of $10,000.”
First, the majority observes that K.S.A. 60-3703 requires that before a party may include a claim for punitive damages in any tort claim the party must first obtain a court order allowing an amended pleading that includes a claim for punitive damages. The majority finds that the district court may allow such an amended pleading if a party is able to establish there is a probability that the party will prevail on the punitive damages claim at trial. It concludes that under K.S.A. 60-3703, the decision whether to permit the plaintiff to amend is discretionary in that the statute provides that the court may allow the filing of an amended petition claiming punitive damages. The majority also asserts the standard of review on appeal is one of abuse of discretion.
After stating that the decision of whether to amend the pleadings is “discretionary” and the court “may allow the filing of an amended pleading claiming punitive damages,” the majority then confuses its analysis of K.S.A. 60-3703 by contradicting itself in stating that after making the threshold determination, the “trial court shall allow the amendment.” It notes that in determining whether the party is able to establish a probability that the party will prevail on the punitive damages claim, the trial court is to consider the evidence presented in the opposing affidavits as well as other evidence in a fight most favorable to the party moving for *811the amendment. It states that if the evidence is of sufficient caliber and quality to allow a rational factfinder to find that the defendant acted towards the plaintiff with willful conduct, wanton conduct, fraud, or malice, the trial court shall allow the amendment. It concludes this analysis by stating: “This is another way of saying that amendment will be allowed when plaintiff has established that there is a probability that plaintiff will prevail on a punitive claim pursuant to K.S.A. 60-209, and amendments thereto.”
The purpose of K.S.A. 60-209(g) is to put a party on notice that a claim for special damages is being asserted so that the party defending the assessment of punitive damages may investigate details of the claim by discovery processes. K.S.A. 60-3703, as a prerequisite to the inclusion of a tort claim for punitive damages in the petition or other pleading, requires the party seeking the amendment to obtain an order from the district judge allowing the amended pleading. K.S.A. 60-3703, which states the court may allow an amended pleading, was enacted to exclude the party claiming punitive damages on a tort claim from the right to amend the pleading as a matter of course under K.S.A. 60-215(a).
Before allowing an amended pleading to include a claim for punitive damages in a tort claim, K.S.A. 60-3703 requires the trial court to make a two-step analysis. The trial court must first determine if the motion to amend is timely filed and complies with the requirement of K.S.A 60-209 for pleading special matters. If the motion is timely filed and complies with 60-209, the trial court then considers the supporting and opposing affidavits as well as other evidence in a light most favorable to the party requesting the amendment to determine if the party requesting punitive damages has established by clear and convincing evidence that there is a probability the moving party will prevail on the claim.
If the motion is timely filed and the evidence is clear and convincing that there is a probability the. moving party will prevail on the claim, the trial judge does not have discretion to allow or not to allow the amendment; the trial judge must allow the amendment. When reviewing the trial court’s decision to allow or not to allow the amendment for punitive damages, an appellate court will give great deference to the factual findings of the trial court. The *812ultimate determination of whether the amendment was proper under K.S.A. 60-3703 is not a question of whether the district judge abused his or her discretion, but is a legal question requiring independent appellate determination.
Holmes, C.J. and Abbott, J., join in the foregoing concurring and dissenting opinion.